 1

 2

 3

 4

 5

 6

 7

 8

 9

10

11

12
                          UNITED STATES BANKRUPTCY COURT FOR THE
13                            WESTERN DISTRICT OF WASHINGTON
14
      In re:
15
                                                             Case No. 19-10862

16    Linda Lee Parker,                                      ORDER ON MOTION TO COMPEL
                                                             ABANDONMENT
17

18                     Debtor.
19

20             THIS MATTER came before the Court on the Debtor’s motion for order to compel

21    abandonment of the real property located at 31327 12th Pl S, Federal Way, WA 98003. The Court
22    has considered the Motion, the records and files in this case, and the oral argument, if any, and
23
      found good cause to grant the Motion.
24
               Now, therefore, it is ORDERED that:
25
               1. Pursuant to 11 U.S.C. §554(b) the real property located at 31327 12th Pl S, Federal
26
                  Way, WA 98003, King County Tax ID 787520-0150 and legally described as
27

28
      ORDER ON MOTION TO COMPEL ABANDONMENT                           Washington Law Group, PLLC
29                                                                    10700 Meridian Ave N Ste 109
                                                                      Seattle, WA 98133
30                                                                    206-400-7919 Fax
                                                                      206-624-3644 - phone
      Page 1
31

32
     Case 19-10862-CMA           Doc 62    Filed 04/24/20      Ent. 04/24/20 12:02:02          Pg. 1 of 2
                       Soundcrest Div #2, Plat Block 5, Plat Lot 4
 1

 2

 3    IS ABANDONED from the bankruptcy estate.

 4                                 ///End of Order///
 5
      Presented by:
 6
      /s/ Erin Lane______
 7    Erin Lane
      Attorney WSBA #42504
 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
      ORDER ON MOTION TO COMPEL ABANDONMENT                          Washington Law Group, PLLC
29                                                                   10700 Meridian Ave N Ste 109
                                                                     Seattle, WA 98133
30                                                                   206-400-7919 Fax
                                                                     206-624-3644 - phone
      Page 2
31

32
     Case 19-10862-CMA      Doc 62      Filed 04/24/20      Ent. 04/24/20 12:02:02            Pg. 2 of 2
